Citation Nr: 1333776	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  10-45 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for low back disability.

2.  Entitlement to service connection for low back disability.

3.  Entitlement to service connection for right lower extremity disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to August 1984.  He also had subsequent Reserve service, to include active duty for training (ACDUTRA).

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2010, a statement of the case was issued in September 2010, and a substantive appeal was received the following month.  The Veteran presented testimony during a Board hearing in July 2012.  Additional evidence was received at the hearing with a waiver of initial RO consideration.  At the hearing, the record was held open for an additional 60 days to permit the Veteran an opportunity to submit additional evidence; three "buddy statements" were subsequently provided.  Waiver of initial RO review of those statements was provided on the record at the hearing.  

The issues of entitlement to service connection for low back disability and  right lower extremity disability (both under a merits analysis) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The RO denied service connection for low back disability in March 2004 and notified the Veteran of its decision in April 2004; the Veteran did not file a notice of disagreement, nor was new and material evidence received within one year.

2.  Since the final March 2004 rating decision, certain evidence relating to unestablished facts necessary to substantiate the claim, which is neither cumulative nor redundant of evidence previously considered, has been received to reopen the claim for service connection for low back disability.


CONCLUSIONS OF LAW

1.  The March 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002). 

2.  New and material evidence has been received to reopen the claim of service connection for low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, in light of the reopening of the claim, further discussion of the VCAA is not necessary at this point.  The matter of VCAA compliance with regard to the matter will be addressed in a future merits decision after action on the issue is undertaken as directed in the remand section of this decision.

Legal Criteria, Factual Background and Analysis

At the outset, it is noted that the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate.

The Veteran seeks to reopen his claim for service connection for low back disability.  According to the procedural history, in March 2004, the RO originally denied the claim of service connection for a low back disability on the basis that, although he was treated while on ACDUTRA for a single twisting injury to the spine, there was no further evidence of complaint, treatment, or diagnosis of a back condition while on active duty or ACDUTRA status and no evidence of permanent residual or chronic disability resulting from the in-service injury.  Furthermore, the RO noted that there was no current diagnosis of a chronic back disability.  The Veteran did not appeal that rating decision, nor was any new and material evidence received within one year.  The March 2004 rating decision became final.  38 U.S.C.A. § 7105(c).
 
In February 2010, the Veteran filed to, inter alia, reopen the claim for service connection for low back disability.  An October 2009 rating decision determined that new and material evidence had been submitted and reopened the claim, but denied the claim on the merits.  However, the question of whether new and material evidence has been received to reopen a claim must be addressed by the Board regardless of any RO action.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

A final decision can be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New and material evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The underlying claim is one for service connection.  It is therefore appropriate to note at this point that applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, for Veterans who have served 90 days or more of active service during a war period on or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidence of record at the time of the March 2004 final rating decision included the Veteran's service treatment records (STRs), including records for his reserve service, which showed a single complaint of, and treatment for, a back injury in December 1985.  Also of record were VA outpatient treatment records from July 2002 through September 2004. 

Evidence received subsequent to the March 2004 final decision includes VA treatment records from November 2009 through March 2010 providing a diagnosis of a current back disability: a herniated disc of the lumbar spine.  The Board finds that this statement relates to an unestablished fact, evidence of a current disability, necessary to substantiate the Veteran's claim; it is neither cumulative nor redundant of evidence already of record.  The credibility of this newly submitted evidence is to be presumed.  See Justus, supra.  Therefore the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER 

New and material evidence has been received to reopen the claim of service connection for low back disability.  To this extent, the appeal is granted, subject to the directives set forth in the following remand section of this decision.  


REMAND

In view of the reopening of the claim, the Board finds that further development is now necessary to fully assist the Veteran with a merits adjudication of his claim for low back disability and for right lower extremity disability secondary to the low back disability.  

The Veteran's STRs indicate that he was treated in December 1985, while on ACDUTRA status, for a low back injury.  There are no other complaints of back pain in his STRs, to include periodic medical examinations and reports of medical history dated March 1988, March 1992, and February 1997.  The earliest subsequent clinical evidence of a lower back disability is a November 2009 VA treatment record noting onset of lower back pain six weeks earlier due to heavy lifting.   

The Veteran states that he has consistently received private treatment for his low back disability since the initial in-service incident.  At the July 2012 Travel Board hearing, he submitted a lay statement asserting that he received treatment for back pain at the Saint Joseph Emergency Room on three occasions between 1986 and 1989.  He also submitted a statement from Baptist Memorial Hospital, to which the emergency room records (no longer available) were sent, confirming that he was a patient in the 1980s.  In addition, following the hearing, he submitted statements from his wife, son, and a Sergeant from his reserve unit in support of his claim of a chronic low back disability.  His wife stated that he started experiencing chronic back pain in 1985.  His son stated that he recalls his father suffering chronic severe back pain as far back as the early 1990s.  The Sergeant stated that he joined the Veteran's unit in 1986 and that the Veteran has suffered chronic back problems as long as he has known him.

The Veteran has not been afforded a VA medical examination to assess the nature and etiology of his claimed low back disability.  The Board finds that the additional evidence submitted during and following the Travel Board hearing meets the "low threshold" standard as to when an examination to secure a nexus opinion is required, and development for such an examination is necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In addition, it is not clear that the record contains all relevant VA treatment records or all records from the 1985 in-service treatment at Millington Naval Hospital.  Such records are constructively of record and must be obtained on remand.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, with respect to the Veteran's claim for service connection for right lower extremity disability, it appears that the Veteran is claiming that such disability is due to his low back disability.  As such, these issues are inextricably intertwined.  Given that additional development is required for the Veteran's claim of service connection for low back disability, the Board must defer final appellate review of the right lower extremity disability issue at this time.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should make arrangements to obtain all outstanding (not already contained in the claims file) VA or military hospital medical records of treatment the Veteran has received for the disabilities on appeal.

2.  After completion of the above, the RO should schedule the Veteran for a VA spine examination.  The Veteran's claims file should be reviewed by the examiner in conjunction with the opinion.  Any medically indicated tests should be accomplished.  The examiner should clearly list all current chronic low back disorders diagnosed on examination.

As to each diagnosed low back disorder, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or greater probability) that such disorder is causally related to service, to specifically include the complaint of, and treatment for, low back pain noted in the December 1985 service treatment record.  

The examiner must explain the rationale for all opinions given.

3.  After completing the above, and any other development deemed necessary, the RO should readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


